DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2020/051998, filed on 1/28/2020, which claims priority from EP19159362.3, filed on 2/26/2019. 


	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement system” in line 2 of claim 21 and line 3 of claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, claim 27 recites the limitation "the control system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 27 meant to depend from claim 22 which introduces a control system. For the purposes of examination, the limitation is being interpreted as meaning a control system. Thus, claim 27 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 
Regarding claim 37, the limitation “wherein the compliance characteristic further represents a deformation and/or displacement of a point of interest relative to a reference” is vague and indefinite. It is unclear if “a reference” in line 2 is meant to refer to the reference introduced in parent claim 36 or if the instant “reference” is meant to be a second reference. For the purposes of examination, the limitation is being interpreted as meaning wherein the compliance characteristic further represents a deformation and/or displacement of a point of interest relative to a reference point. Thus, claim 37 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US PGPub 2009/0208855) in view of Van De Wal et al. (US PGPub 2017/0212431, Van De Wal hereinafter). 
Regarding claim 21, Koga discloses an inspection apparatus for inspecting an object (Fig. 2) comprising:
a measurement system (Fig. 2, paras. [0042]-[0043], measurement station 1 includes an alignment detecting system 13 and a focus detecting system 12) configured to measure:
a first parameter of the object across an area of interest of the object (Figs. 1-9, paras. [0042]-[0043], [0048]-[0049], [0066], [0073], [0075]-[0078], [0081]-[0084], a focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5); and
a second parameter, different from the first parameter, of the object at a plurality of locations on the object (Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks);
a stage apparatus configured to position the object relative to the measurement system during a measurement of the first parameter (Fig. 2, paras. [0034], [0039], [0042]-[0043], [0064]-[0066], [0075]-[0078], [0081]-[0084], substrate stages 6a, 6b position the substrate 5a, 5b relative to the measurement station 1 having focus detecting system 12 and alignment detecting system 13 during substrate measurement),
wherein the measurement system is configured to measure the second parameter at the plurality of different locations during the measurement of the first parameter (Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks in parallel with detecting the surface position of the substrate 5 using focus detection system 12). However, Koga does not appear to explicitly describe wherein the stage apparatus is configured to position the object relative to the measurement system based on a compliance characteristic of the stage apparatus. 
Van De Wal discloses wherein the stage apparatus is configured to position the object relative to the optical system based on a compliance characteristic of the stage apparatus (Figs. 1, 3-6, paras. [0039], [0041]-[0046], a control system controls the substrate table to position the substrate based on non-rigid body behavior of the table, which includes deformation and compliance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the stage apparatus is configured to position the object relative to the system based on a compliance characteristic of the stage apparatus as taught by Van De Wal relative to the measurement system in the inspection apparatus as taught by Koga since including wherein the stage apparatus is configured to position the object relative to the measurement system based on a compliance characteristic of the stage apparatus is commonly used to improve the positioning accuracy of a substrate stage during high speed motion of the stage (Van De Wal, paras. [0004]-[0005], [0045]).
Regarding claim 22, Koga as modified by Van De Wal discloses wherein the stage apparatus comprises: an object table configured to hold the object (Koga, Fig. 2, para. [0034], substrate stages 6a, 6b support the substrates 5 and Van De Wal, Figs. 1-5, a substrate table WT supports a substrate); 
a stage position measurement system configured to generate a stage position signal representative of a position of the object table (Koga, Fig. 2, paras. [0034], [0039]-[0040], [0045]-[0046], [0048], an interferometer measures the position of the substrate stage 6, and Van De Wal, Figs. 2-5, paras. [0038]-[0042], sensors detect the position of the substrate table); 
a positioning device configured to exert a force on the object table to displace the object table relative to the measurement system (Fig. 2, paras. [0034], [0039]-[0040], [0045]-[0046], [0048], [0064], the substrate stage 6 is driven by a stage driving mechanism to drive the stage during measurement, and Van De Wal, Figs. 1-6, paras. [0041]-[0045], actuators drive the substrate table); and 
a control system configured to control the positioning device based on the stage position signal (Koga, Fig. 2, paras. [0039]-[0040], [0042], [0045]-[0046], [0048], controller CNT controls the substrate stage driving mechanism based on the interferometer measurements, and Van De Wal, Figs. 1-9, paras. [0038]-[0039], [0041]-[0045], control system as depicted in Figs. 3, 6-8 includes measurements from sensors to control actuators to position a substrate table), the control system further being configured to control the positioning device based on a compliance characteristic of the object table (Koga as modified by Van De Wal, Van De Wal discloses Figs. 1, 3-6, paras. [0038]-[0039], [0041]-[0045], a control system controls the substrate table to position the substrate based on non-rigid body behavior of the table, which includes deformation and compliance).
Regarding claim 23, Koga as modified by Van De Wal discloses wherein the object comprises a substrate (Koga, Figs. 1-9, paras. [0032]-[0034], [0042]-[0043], the measurement station 1 measures a substrate 5). 
Regarding claim 24, Koga as modified by Van De Wal discloses wherein the area of interest includes a plurality of target areas that are to be exposed by a radiation beam during an exposure process (Koga, Figs. 2-6, 10-11, paras. [0053]-[0054], [0075]-[0078], the substrate 5 includes shot regions ST which are exposed at exposure station 2). 
Regarding claim 25, Koga as modified by Van De Wal discloses wherein the substrate comprises a plurality of marks respectively disposed at the plurality of locations (Koga, Figs. 2-7, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the substrate 5 includes a plurality of marks AM1 to AM8).
Regarding claim 26, Koga as modified by Van De Wal discloses wherein:
the first parameter of the object comprises a height profile of the area of interest (Koga, Figs. 1-9, paras. [0042]-[0043], [0048]-[0049], [0066], [0073], [0075]-[0078], [0081]-[0084], a focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5); and
the second parameter comprises a position of the plurality of marks (Koga, Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks).
Regarding claim 27, as best understood, Koga as modified by Van De Wal discloses wherein the control system is configured to receive a set point signal representative of a trajectory of the object relative to the measurement system (Koga as modified by Van De Wal, Van De Wal discloses Figs. 3-6, paras. [0038]-[0039], [0041]-[0045], the control system receives a desired setpoint r for positioning of the substrate table). 
Regarding claim 28, Koga as modified by Van De Wal discloses wherein the trajectory represents a desired position of the object relative to a measurement location of the measurement system (Van De Wal discloses Figs. 3-6, paras. [0038]-[0039], [0041]-[0045], the setpoint r is the desired position of the substrate table, and the combination of Koga as modified by Van De Wal applies the desired setpoint r to the position of the substrate stage relative to the measurement station 1 in Koga, Fig. 2). 
Regarding claim 29, Koga as modified by Van De Wal discloses wherein the control system is configured to generate a force signal representing a required force for the positioning device, the force signal being based on the set point signal and a compliance characteristic of the object table (Van De Wal, Figs. 2-8, paras. [0038]-[0039], [0041]-[0047], [0056], the control system provides a signal for the actuators to drive the stage based on the error between the desired setpoint and the measurement signals using the model-based transformation matrix that models non-rigid body modes of the substrate stage). 
Regarding claim 30, Koga as modified by Van De Wal discloses wherein the stage position measurement system comprises one or more sensors configured to cooperate with one or more sensor targets to generate the stage position signal (Koga, Fig. 2, paras. [0040]-[0046], [0048], a mirror is provided on substrate stage 6 to measure stage position with an interferometer, and Van De Wal, Figs. 2-8, paras. [0038]-[0039], [0041]-[0047], [0056], the interferometer system includes six interferometer beams directed to mirrors WT-R1 and WT-R2 to measure the stage position, and the sensors X1, X2, Z1, Z2 measure the position of the substrate table WT relative to reference frame RF). 
Regarding claim 31, Koga as modified by Van De Wal discloses wherein the measurement system is configured to measure the first parameter at a first point of interest of the object and is configured to measure the second parameter at a second point of interest of the object (Koga, Figs. 2-11, paras. [0042]-[0043], [0048]-[0049], [0054], [0066], [0073], [0075]-[0078], [0081]-[0084], the focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5 at points in the field FF, and the alignment detecting system 13 detects positions of the marks on the substrate 5 in field AF). 
Regarding claim 32, Koga as modified by Van De Wal discloses wherein the first point of interest and the second point of interest substantially coincide (Koga, Figs. 2-11, paras. [0042]-[0043], [0048]-[0049], [0054], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 field AF coincides with the center of focus detecting system 12 field FF, see Fig. 6 and para. [0078]). 
Regarding claim 33, Koga as modified by Van De Wal discloses wherein the measurement system is configured to measure the first parameter at a plurality of points of interest of the object simultaneously and is configured to measure the second parameter at a second point of interest of the object (Koga, Figs. 2-11, paras. [0042]-[0043], [0048]-[0049], [0054], [0066], [0073], [0075]-[0078], [0081]-[0084], the focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5 at points in the field FF, and the alignment detecting system 13 detects positions of the marks on the substrate 5 in field AF).
Regarding claim 35, Koga as modified by Van De Wal discloses wherein: the plurality of points of interest are arranged in an array extending in a first direction (Koga, Figs. 2, 4-7, paras. [0042]-[0043], [0045], [0048]-[0049], [0066], [0075], [0078], the focus detecting system 12 detects surface potion for multiple points across a field FF extending in the X direction),
the measurement system is configured to measure the first parameter of the object by scanning the area of interest in a second direction (Koga, Figs. 2, 4-7, paras. [0042]-[0043], [0045], [0048]-[0049], [0066], [0075], [0078], the focus detecting system 12 measures the surface position by scanning the wafer in the Y direction), and
the second direction is substantially perpendicular to the first direction (Koga, Figs. 2, 4-7, paras. [0042]-[0043], [0045], [0048]-[0049], [0066], [0075], [0078], the focus detecting system 12 measures the surface position by scanning the wafer in the Y direction, which is perpendicular to the X direction, or the direction of field FF). 
Regarding claim 36, Koga as modified by Van De Wal discloses wherein: the one or more sensors are mounted to the stage (Van De Wal, Figs. 3-6, paras. [0041]-[0045], sensors X1, X2, Z1, Z2 are connected to substrate table WT), and
the compliance characteristic represents a deformation and/or displacement of the one or more sensors relative to a reference (Van De Wal, Figs. 3-6, paras. [0039]-[0046], the deformation of the substrate table is measured by the displacements of the sensors with respect to the reference frame RF). 
	Regarding claim 37, as best understood, Koga as modified by Van De Wal discloses wherein the compliance characteristic further represents a deformation and/or displacement of a point of interest relative to a reference (Van De Wal, Figs. 3-6, paras. [0039]-[0046], the deformation of the substrate table is measured by the displacements of the sensors with respect to the reference frame RF to determine the displacement of a point of interest relative to the point of control).
	Regarding claim 38, Koga as modified by Van De Wal discloses wherein the compliance characteristic represents a deformation due to the force exerted on the object table (Van De Wal, Figs. 3-6, paras. [0039]-[0046], the substrate table WT is subject to deformation from the forces acting upon the table). 
	Regarding claim 39, Koga discloses a lithographic apparatus comprising an inspection apparatus for inspecting an object (Fig. 2) comprising:
a measurement system (Fig. 2, paras. [0042]-[0043], measurement station 1 includes an alignment detecting system 13 and a focus detecting system 12) configured to measure:
a first parameter of the object across an area of interest of the object (Figs. 1-9, paras. [0042]-[0043], [0048]-[0049], [0066], [0073], [0075]-[0078], [0081]-[0084], a focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5); and
a second parameter, different from the first parameter, of the object at a plurality of locations on the object (Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks);
a stage apparatus configured to position the object relative to the measurement system during a measurement of the first parameter (Fig. 2, paras. [0034], [0039], [0042]-[0043], [0064]-[0066], [0075]-[0078], [0081]-[0084], substrate stages 6a, 6b position the substrate 5a, 5b relative to the measurement station 1 having focus detecting system 12 and alignment detecting system 13 during substrate measurement),
wherein the measurement system is configured to measure the second parameter at the plurality of different locations during the measurement of the first parameter (Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks in parallel with detecting the surface position of the substrate 5 using focus detection system 12). However, Koga does not appear to explicitly describe wherein the stage apparatus is configured to position the object relative to the measurement system based on a compliance characteristic of the stage apparatus. 
Van De Wal discloses wherein the stage apparatus is configured to position the object relative to the optical system based on a compliance characteristic of the stage apparatus (Figs. 1, 3-6, paras. [0039], [0041]-[0046], a control system controls the substrate table to position the substrate based on non-rigid body behavior of the table, which includes deformation and compliance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the stage apparatus is configured to position the object relative to the system based on a compliance characteristic of the stage apparatus as taught by Van De Wal relative to the measurement system in the lithographic apparatus as taught by Koga since including wherein the stage apparatus is configured to position the object relative to the measurement system based on a compliance characteristic of the stage apparatus is commonly used to improve the positioning accuracy of a substrate stage during high speed motion of the stage (Van De Wal, paras. [0004]-[0005], [0045]).
Regarding claim 40, Koga as modified by Van De Wal discloses wherein: the first parameter of the object comprises a height profile of the area of interest (Koga, Figs. 1-9, paras. [0042]-[0043], [0048]-[0049], [0066], [0073], [0075]-[0078], [0081]-[0084], a focus detecting system 12 measures the surface position in the Z direction and tilt information of the substrate 5); and
the second parameter comprises a position of the plurality of marks (Koga, Figs. 1-9, paras. [0042]-[0049], [0054]-[0055], [0057], [0066], [0073], [0075]-[0078], [0081]-[0084], the alignment detecting system 13 detects the positions of the substrate 5 at marks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Koga as modified by Van De Wal as applied to claim 33 above, and further in view of Nagayama (US PGPub 2009/0123874). 
Regarding claim 34, Koga as modified by Van De Wal does not appear to explicitly describe wherein the second point of interest and one of the plurality of points of interest substantially coincide. 
Nagayama discloses wherein the second point of interest and one of the plurality of points of interest substantially coincide (Figs. 1 and 4A, para. [0041], field 26F of alignment sensor 26 coincides with one of the plurality of slit images 32 of detected region 29F of multipoint AF system 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second point of interest and one of the plurality of points of interest substantially coincide as taught by Nagayama as the positions of the points of interest in the inspection apparatus as taught by Koga as modified by Van De Wal since including wherein the second point of interest and one of the plurality of points of interest substantially coincide is commonly used to provide accurate alignment measurements by measuring the defocus amount of the alignment measurement points and permitting correction of focus position for alignment measurement (see Koga, para. [0066]) while improving measurement throughput. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Eijk et al. (US PGPub 2011/0026004) discloses determining internal deformation of the substrate table to damp internal movements. 
Sasaki (US PGPub 2009/0009738) discloses a measurement system that detects alignment using alignment marks and detects focus. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882